DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11, 13, 15-18, and 20 are pending.

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-11, 13, 15-18, and 20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a method comprising: 
adjusting, via the SLM, the wavefront of the light from the electronic display element displaying the virtual scene by introducing individual phase delays that adjust the wavefront received from the electronic display element based on depth values assigned to individual pixels of the electronic display element.

Claim 9 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:  a method comprising: 
adjusting, via the SLM, the wavefront of the light received from the electronic display element for the portion of the virtual scene displayed on the electronic display element based on the vergence depth by introducing individual phase delays  that adjust the wavefront received from the electronic display element based on depth values assigned to individual pixels of the electronic display element.

Claim 15 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a virtual reality headset comprising:
receiving light from the electronic display element of the virtual scene displayed by the electronic display element, the light including a wavefront, the virtual scene data including a depth value assigned to each pixel of the electronic display element; 
adjusting the wavefront of the light from the electronic display element
displaying the virtual scene by introducing individual phase delays that adjust the wavefront received from the electronic display element based on depth values assigned to individual pixels of the electronic display.

The most relevant prior art found teaching the above listed subject matter was Urey (US 2017/0299869).  Urey teaches encoding depth data in a virtual image as individual phase shifts in the received light, however the light received in Urey is a coherent point light source, not the claimed  electronic display element. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694       


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694